DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                           Status of claims
Claims 1-7 as amended on 6/09/2020 (preliminary amendment) are pending and under examination.
Information Disclosure Statement
	IDS filed on 6/09/2020 was considered. The cross-out signs indicate references for which citations are improper; for example: for lacking listing of names of journals, addresses of webpages or other identification of information sources. 

Claim Rejections - 35 USC § 112
Indefinite
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is rendered indefinite by the phrases starting with “preferably”. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “ at 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by US 11,007,133 (Ben Ouada et al). 
The cited document US 11,007,133 (Ben Ouada et al) discloses a composition comprising an aqueous extract obtained from cyanobacteria Arthrospira planensis comprising phycobiliproteins (entire document including col. 4, lines 26-35). The Arthrospira planensis is the same as Spirulina platensis (see instant specification paragraph bridging pages 6 and 7). The cited an aqueous extract comprising phycobiliproteins (col. 4, lines 26-35) including phycocyanins (col. 3, lines 25-27) in amounts at least 1.5 g/L (col. 5, lines 47-48). The cited an aqueous extract is made as a liquid preparation or as supernatant solution for being used in a liquid food form (see 
Thus, the cited composition comprising the same aqueous extract obtained from same cyanobacteria Arthrospira planensis and comparing same components in same amounts as required by the claims 1-5. Claimed limitations encompassed by the phrase “used for protection of liver” (claim 1) and/or “preventing or treating hepatic” various disorders (claim 2) are the intended use limitations that do not structurally define or distinguish the claimed composition. With respect to claims 6 and 7 it is noted that claim-recited doses are drawn to a method of use of a product but not to a product or composition itself. 
Thus, the cited document US 11,007,133 (Ben Ouada et al) anticipates the claimed product.

Claims 1-7 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Ouguerram et al (IDS reference; Abstracts/Nutrient clinique et metabolism, 2011, 25, page S98, abstract P095),
The cited reference by Ouguerram et al discloses a commercial product that is a liquid composition “Spirulysat.RT.” obtained from cyanobacteria Arthrospira planensis (same as Spirulina platensis) which is an identical composition as intended for the present application and claims in view of as-filed instant specification; for example: see page 6, line 30 and whole paragraph bridging pages 6-7.  

Arthrospira planensis and comparing same components in same amounts as required by the claims 1-5. Claimed limitations encompassed by the phrase “used for protection of liver” (claim 1) and/or “preventing or treating hepatic” various disorders (claim 2) are the intended use limitations that do not structurally define or distinguish the claimed composition. With respect to claims 6 and 7 it is noted that claim-recited doses are drawn to a method of use of a product but not to a product or composition itself. 
Thus, the cited reference by Ouguerram et al anticipates the claimed product.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 11,007,133 (Ben Ouada et al), the reference by Ouguerram et al  (IDS reference; Abstracts/Nutrient clinique et metabolism, 2011, 25, page S98, abstract P095), and the reference by Nagaoka et al (IDS reference; The Journal of Nutrition. 2005, Vol.135, No. 10, pages 2425-2430). 
The cited US 11,007,133 (Ben Ouada et al) discloses the same composition as encompassed by the claims as explained above. 

Although the cited US 11,007,133 (Ben Ouada et al) does not describe liver protective effects of the aqueous extract obtained from Arthrospira planensis, the cited refence by Nagaoka teaches that aqueous extract obtained from Spirulina platensis (same as Arthrospira planensis) comprising phycocyanin (“PHY” preparation) provides for reduction of lipids in liver and for cholesterol lowering effects (entire document, including abstract and table 5).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed an aqueous extract obtained from Arthrospira planensis provides for reduction of lipids in liver and for cholesterol lowering effects. 
	Although the cited references do not explicitly describe the claim-recited ranges of liver disorder “preventing dosages”, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to optimize dosages depending on specific situations including conditions of patients under treatment. 
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
March 23, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653